Citation Nr: 0422323	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to disability compensation for residuals of a 
myocardial infarction pursuant to 38 U.S.C.A. § 1151 (West 
2002). 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to January 
1976.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating action of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a March 1997 decision, the Board denied the veteran's 
claim.  The veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 1997 Order, the Court granted a Joint Motion for 
Remand, vacating the March 1997 Board decision, and remanding 
the matter for additional proceedings.

In an April 1998 decision, the Board again denied the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151, 
and the veteran appealed to the Court.  In September 1999, 
the Court affirmed the Board decision.  In December 2000, 
however, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's judgment and remanded 
the appeal to the Court to consider application of the 
Veterans Claims Assistance Act of 2000.  In a March 2001 
Order, the Court vacated the April 1998 Board decision and 
remanded the matter for additional proceedings.  

In September 2001 and in October 2003, the Board remanded the 
appeal for additional development.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

This appeal was remanded in September 2001, in part, for VA 
to obtain a physical examination report and medical opinion 
from a board certified VA cardiologist who is not associated 
with the VA Medical Center in Columbia, Missouri.  The report 
was to address:

the current nature of any disability, and 
offer an opinion whether it is at least 
as likely as not that the appellant 
suffers from residuals of a myocardial 
infarction that were caused or aggravated 
by VA's decision to delay coronary 
surgery to July 12, 1994.  The examiner 
should also offer an opinion whether it 
is at least as likely as not that the 
appellant was discharged from the VA 
Medical Center 'too soon' on June 30, 
1994.

The appeal was once again remanded in October 2003 for the RO 
to obtain a medical opinion from a board certified VA 
cardiologist as to "whether it is at least as likely as not 
that the veteran suffered additional disability, to include 
residuals of a myocardial infarction, as a result of VA's 
decision to delay coronary surgery in June 1994."  Given 
VA's and the representative's inability to locate the 
clamant, the above opinion was to be provided based solely on 
a review of the record on appeal only.

The RO, in February 2004, obtained a medical opinion from a 
staff cardiologist at the Wichita VA medical center.  
Specifically, the cardiologist found that, "[i]n my opinion, 
the decision made on June 30th, 1994, to bring the patient 
back for elective angioplasty to RCA was an appropriate and 
acceptable standard of practice in cardiology."  This 
opinion is, however, not responsive to the Board's inquiry 
because it does not answer the question presented, i.e., 
whether it is at least as likely as not that the appellant 
was discharged from the VA Medical Center "too soon" on 
June 30, 1994.  Therefore, another remand to obtain necessary 
medical opinion evidence is required.  Stegall v. West, 
11 Vet. App. 268 (1998); Also see 38 U.S.C.A § 5103A(d) (West 
2002).  

Next, the Board notes that the Federal Circuit, in the 
December 2000 decision, vacated the Court's September 1999 
judgment and remanded the appeal to the Court to consider 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
requires VA to notify the claimant and his representative of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Moreover, following the Federal 
Circuit remand, the Court in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) went on to outline four requirements 
for adequate VCAA notice.  They are: (1) notify the claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notify inform him of 
the information and evidence that VA will seek to provide; 
(3) notify him of the information and evidence he is expected 
to provide; and (4) tell the claimant to provide any evidence 
in his possession that pertains to the claim that has not 
been previously submitted.  Alas, it does not appear that VA 
provided the veteran with adequate VCAA notice.  Therefore, a 
remand is required.

Lastly, a June 2004 Court decision addressed VA's obligation 
to provide VCAA notice in the chronological sequence set 
forth in 38 U.S.C.A. §§ 5100, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003).  As that sequence was not followed in this 
case, further development is required.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to disability compensation 
for residuals of a myocardial infarction 
pursuant to 38 U.S.C.A. § 1151.  The 
letter must: (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request he provide 
all pertinent evidence in his possession 
that has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should have the veteran's 
claims file reviewed by the cardiologist 
who provided the February 2004 opinion if 
available and, if not, another 
cardiologist must review the file.  The 
cardiologist MUST NOT be associated with 
the Columbia, Missouri VA Medical Center.  
Thereafter, the examiner must provide 
answers to the following questions:

i.  Do the veteran's medical records 
show that he has any current heart 
disability and, if so, what are the 
diagnoses?

ii.  The reviewing cardiologist must 
note that, in this case, the 
question of any VA negligence is NOT 
at issue.  Rather, the question is 
simply whether it is at likely as 
not that the veteran suffers from 
residuals of a myocardial infarction 
that were caused or aggravated by 
VA's decision to delay coronary 
surgery to July 12, 1994?  .
 
iii.  Is it as least as likely as 
not that the veteran suffered 
additional disability, to include 
residuals of a myocardial 
infarction, as a result of VA's 
decision to discharge the veteran on 
June 30, 1994?

3.  After the development requested has 
been completed, the RO should review the 
opinion to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the opinion is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

4.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal and enter 
a rating decision.  If the benefit sought 
on appeal remains denied, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

